United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 31, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-51113
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EUDELIO RODRIGUEZ,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. DR-02-CR-650-3-AML
                          --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

         Eudelio Rodriguez appeals from his sentence for conspiracy

to possess marijuana with intent to distribute, in violation of

21 U.S.C. §§ 841(a)(1) and 846.    Rodriguez asserts that his

waiver of appeal is invalid because the Government violated the

plea agreement.     This court reviews de novo whether a waiver of

appeal bars an appeal.     United States v. Baymon, 312 F.3d 725,

727 (5th Cir. 2002).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51113
                                -2-

     Rodriguez contends that the Government violated its

agreement by supporting the probation officer’s recommendation to

deny him credit for acceptance of responsibility under U.S.S.G.

3E1.1(a).   This lacks merit because the record shows that the

Government promised not to oppose the adjustment only if the

probation officer recommended it in the presentence report.    At

Rodriguez’s sentencing hearing, this was made clear.    Thus

Rodriguez’s reliance on United States v. Keresztury, 293 F.3d
750, 755-57 (5th Cir. 2002), is misplaced.

     The record shows that Rodriguez knowingly and voluntarily

waived his right to appeal his sentence.     See United States v.

Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994); see also United

States v. Dees, 125 F.3d 261, 269 (5th Cir. 1997).     Accordingly,

Rodriguez’s waiver of appeal is enforceable and bars the present

appeal.

     APPEAL DISMISSED.